The opinion of the Court was delivered by
Willard, A. J.
The conclusions of the Circuit Court are in accordance with the judgment of this Court, but the propositions upon which those conclusions rest appear to require modification.
The Circuit Judge holds that the transfer by Godbold of his bid, on the purchase of the property to a third person had the same effect as it regards the rights of Godbold and his purchaser as if the purchase had been originally made in the name of such third person.
The grounds upon which this conclusion is placed are not clear to our minds.' Assuming that Godbold was competent to bid at a gale ordered by himself as Ordinary — an assumption that we think we are bound to make in the position of the case before us — then he became liable for the purchase money. He certainly could not discharge himself from this liability by any act of his own except payment. Selling his bid to a third person for a profit to himself could work no such change in his obligation in his favor. Taking security to himself either individually, or as Ordinary, for the payment of the purchase money, while it might increase the sources to which the parties entitled to the money might be enabled to look, could not diminish his own individual liability. It was clearly the duty of the Ordinary to have the amount of the purchase money in hand at the time the credit for the purchase money expired. He could, as Ordinary, offer no excuse based upon his individual default for not having the money in hand at that time.
*510The plaintiffs are not in any way affected by the transactions of Godbold with Gregg. They are not bound' as assenting to any of those transactions. If Godbold undertook to hold Gregg’s money until a time when the plaintiffs might be compelled to receive it, and before that time the money became lost or otherwise unavailable, that cannot prejudice the plaintiffs, who were not parties to such transaction.
It is clear, then, that Godbold and his sureties were properly adjudged liable for the credit portion of the purchase money.
The objectioñ that the decree virtually violated an injunction restraining the prosecution of suits against the personal representative of Godbold, issued in an independent action, is not well taken.
The Circuit Court, having all the necessary parties before it, had complete control over that injunction, so far as it affected proceedings in this case.
Moses, C. J., and Wright, A. J., concurred.